Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 1 of 8 PageID #: 85



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA                         :
                                                 :
V.                                               :        CASE NO. 1:18-CR-00173-WES-LDA
                                                 :
STEPHEN P. LANGLOIS                              :

                     DEFENDANT’S SENTENCING MEMORANDUM

       Defendant, Stephen Langlois, by and through counsel, submits this memorandum to aid

the Court with imposing a sentence that is “sufficient, but not greater than necessary” to achieve

the statutory sentencing purposes of 18 U.S.C. § 3553 (a). For the reasons below, Mr. Langlois

requests a sentence that does not exceed 42 months.

                                      I.    BACKGROUND

       On October 4, 2018, law enforcement executed a search warrant at Mr. Langlois’ home

located at 26 Brett Court, Warwick, RI 02886. Police obtained the warrant after other law

enforcement agents in another district took down a website and/or server that facilitated the

transfer of child pornography. Information gleaned from that out-of-district investigation

revealed that Mr. Langlois subscribed to the site under investigation and downloaded child

pornography on multiple occasions between September 2017 and October 2017. Agents seized

Mr. Langlois’ electronic devices, to include two (2) laptops, and conducted a forensic analysis of

these items, which revealed over 100 images.

       After this discovery and pursuant to a plea agreement between the parties, the

government filed, on December 18, 2017, a one-count information charging Mr. Langlois with

Possession of Child Pornography, in violation of 18 U.S.C. § 2252(a)(4). He appeared before the

Court on January 2, 2019 for arraignment. At that time, he entered a plea of not guilty to the

charged offense and was released on $10,000.00 unsecured bond with special conditions.
Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 2 of 8 PageID #: 86



         On February 7, 2019, Mr. Langlois appeared for a change of plea hearing. The Court

accepted his guilty plea. The matter is currently scheduled for sentencing on May 15, 2019.

U.S. Probation issued its final presentence report (PSR) on May 6, 2019. The PSR calculates

Mr. Langlois’ criminal history category at I and total offense level at 28, which results in an

advisory guidelines range of 78 to 97 months. The Defense has no objection to the final PSR.

                    II.     SENTENCING FACTORS AND CONSIDERATIONS

         The District Court is required to fashion a sentence that is “sufficient, but not greater than

necessary” to achieve the statutory purposes of punishment set forth in 18 U.S.C. § 3553 (a).

United States v. Booker, 543 U.S. 220 (2005). Sentencing should begin with a calculation of the

applicable sentencing guidelines range. Gall v. United States, 128 S. Ct. 586, 596 (2007) (citing

Rita v. United States, 127 S. Ct. 2456, 2480 (2007)). The guidelines calculation is a starting

point and initial benchmark for the Court to consider, however, it is not the only sentencing

consideration. Id.

         A Court may not presume the guidelines range is reasonable but must make an

individualized assessment of each defendant based upon the facts presented in each case. Gall,

128 S. Ct. at 597 (emphasis added). After both parties are afforded an opportunity to argue for

whatever sentence they deem appropriate, the Court must then consider the factors1 of 18 U.S.C.


1
  To determine an appropriate sentence that is sufficient, but not greater than necessary, the Court shall consider the
following:
         (1) the nature and circumstances of the offense and the history and characteristics of the defendant;
         (2) the need for the sentence imposed:
             (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
                  punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and
             (D) to provide the defendant with needed educational or vocational training, medical care, or other
                  correctional treatment in the most effective manner;
         (3) the kinds of sentences available;
         (4) the applicable category of offense committed by the applicable category of defendant as set forth in the
             guidelines;
         (5) any pertinent policy statement issued by the Sentencing Commission;

                                                          2
Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 3 of 8 PageID #: 87



§ 3553 (a) to determine the most appropriate sentence for the instant case. Id. In the instant

case, Mr. Langlois asks the Court to consider a number of important facts when evaluating his

sentencing recommendation of no more than 42 months.

       Mr. Langlois makes no effort to minimize or to marginalize the seriousness

of his admitted misconduct. However, he asks the Court to note that before the arrest, Mr.

Langlois had no criminal history whatsoever. He was known by all to be dedicated and loving

father, fiancé, employer, and coach.

       Since his arrest, Mr. Langlois has done virtually everything possible to mitigate his

actions. He cooperated with police at the time of the warrant execution on October 4, 2018 and

seizure of his personal property. He also waived his rights that day and admitted to authorities

his involvement with child pornography. Following the warrant execution, he was not

immediately charged or placed under arrest. He retained counsel and through his attorney,

communicated with the government, previewed its evidence, and negotiated a plea agreement.

He then self-surrendered before the Court for his arraignment and detention hearing. He further

self-reported to Court for his change of plea hearing and the same can be expected of him at the

time of sentencing.

       In addition to his cooperation with law enforcement and the judicial process, Mr.

Langlois took personal steps toward self-rehabilitation. Within days of his arrest, he self-

referred to and has since engaged in weekly sex offender outpatient mental health counseling

with Dr. David Ingle, Psy.D. In January 2019, Mr. Langlois also began attending outpatient

mental health treatment through Butler Hospital to address his diagnosed conditions of



       (6) the need to avoid unwarranted sentence disparities among the defendants with similar records who
           have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553 (a).


                                                      3
Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 4 of 8 PageID #: 88



depression and anxiety. Mr. Langlois has shown signs of significant improvement in counseling

and will benefit from his continued attendance.

       Throughout his period of pretrial release, Mr. Langlois has also dealt with challenging

collateral issues with regard to DCYF and its desire that he not cohabitate with his children.

DCYF’s involvement with the family and its imposition of these requirements were triggered by

Mr. Langlois’ misconduct and the department’s independent duty to protect the health and

welfare of all, to include Mr. Langlois’ children. As difficult as this was, Mr. Langlois relocated

out of the home, so his kids could remain living with their mother. This is another example of

Mr. Langlois’ efforts to make the best out of this awful situation.

       Mr. Langlois is age 34. He is the son of Stephen Langlois and Cathy Langlois. His

father, Stephen Langlois, is age 60, a retired machinist and suffers from a severe case of diabetes

that has caused him to endure multiple surgeries and amputations. His mother, Cathy Langlois,

is age 59 and works part-time as a dental assistant. Mr. Langlois’ parents reside in Rotunda

West, Florida. He has one sister, Amy Labrie, who is age 31, lives in North Port, Florida and

works as a behavioral therapist. His family is aware of his legal circumstances and remains

supportive of him, especially during this difficult time.

       In 2005, Mr. Langlois was married to Nova Hanson who he met while enlisted on active

duty in the United States Army. This short-lived marriage ended in divorced in 2009. The silver

lining is the couple had one child, Bailee Langlois, who is age 11. Because Ms. Hanson re-

enlisted and Mr. Langlois separated from military service, he received custody of their daughter,

and has had primary custody of Bailee since she was age 2. Mr. Langlois fears that once

sentenced to a term of incarceration, Bailee will be forced to return to mom, which will be a

traumatizing adjustment for her.



                                                  4
Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 5 of 8 PageID #: 89



       Mr. Langlois is currently in a long-term relationship with Nicole Mailloux. They have

been together since 2011 when they began dating and in 2017 became engaged. Together they

have one child, Brooke Langlois, who is age 1. Ms. Mailloux (like Mr. Langlois) also has one

child from a previous relationship, Brody Beagan, who is age 8. Mr. Langlois, although not

Brody’s biological father, has raised Brody as his own. Brody is unaware that Mr. Langlois is

not his biological father. Given the children’s young age, Mr. Langlois’ sentence of

incarceration will be difficult for this young family, especially Ms. Mailloux who – for all intents

and purposes – will be functioning as a single mother while their father is away.

       Mr. Langlois is the breadwinner or main source of support for his family. After

graduating Coventry High School in 2002 and serving honorably in the Army from 2003 to

2007, Mr. Langlois learned the trade of floor installation. He first worked for and under his

uncle, George Pelletier, at his flooring company in Coventry, RI. Mr. Langlois eventually

started his own company, American Flooring Covering in August 2009, where he receives floor

installation contracts from large retailers such as Home Depot, Lowe’s and Ruggieri’s Flooring.

Mr. Langlois has been quite successful in this field, even after he was criminally charged. He

hopes the Court will minimize his jail sentence as much as possible, so he may reunite with his

family and resume working to provide them with necessary financial support.

                III.    SENTENCING IN CHILD PORNOGRAPHY CASES

       The Defense suggests to the Court that determining appropriate sentences in child

pornography cases is not easy. The guidelines are a direct function of the quantity of images

and/or videos found in possession of the offender. While a large volume of drugs in narcotics

case is objectively an aggravating factor, the same cannot be said for child pornography. With

this type of offense, the offender is typically downloads a zip folder that contains an unknown



                                                 5
Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 6 of 8 PageID #: 90



number of images and videos. Often times the offender is unaware of the exact quantity of

material and precise nature / quality of the materials until the download is complete. Because of

this, a high volume is not as clean an aggravating factor as one would attribute it to either drugs

in a narcotics case or loss amount in a white-collar case.

        In assessing the propriety of the parties’ recommendation for Mr. Langlois, the Court

may wish to consider some other examples from this District where other defendants have been

sentenced for committing child pornography offenses.

        First, in preparation for sentencing in a prior similar case, Defense Counsel conducted an

inquiry with the Rhode Island Judiciary for state sentences imposed in child pornography cases

from 2006 to 2016. The inquiry yielded 1,084 cases that include charges for possession,

distributing and producing child pornography. Of these cases, the Courts imposed actual jail

sentences in 74 cases. These numbers yield a statistic that a term of incarceration was imposed

in 11 percent of child pornography cases prosecuted in Rhode Island Superior Court over the

decade of time for which the data pertained.2 The Court should take note of how dramatically

different its neighboring Superior Court is adjudicating the same misconduct.

        With regard to federal cases, the Defense offers the following.

    1. United States v. DeCredico, 15-CR-00036: following Defendant’s plea to possessing

        child pornography material, he received a sentence of one year and one day. As for his

        guidelines, he was in criminal history category I and had a total offense level of 28 (base

        offense 18, +2 for prepubescent minor material, +4 for sadistic or masochistic material,

        +2 for use of a computer, and +5 for over 2600 images and 375 videos).




2
 The data provided by the RI Judiciary is available for inspection by the Court upon request. It was provided to the
government via email in the form of an attached excel spreadsheet on July 7, 2017

                                                         6
Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 7 of 8 PageID #: 91



      2. United States v. Skally, 16-CR-00098: following Defendant’s plea to possessing child

           pornography material, he received a sentence of 30 months. As for his guidelines, he was

           in criminal history category I and had a total offense level of 28 (base offense 18, +2 for

           prepubescent minor material, +2 for use of a computer, and +5 for 418 images and 284

           videos).

      3. United States v. Swant, 18-CR-00016: following Defendant’s plea to possessing child

           pornography material, he also received a sentence of 30 months. As for his guidelines, he

           was in criminal history category I and had a total offense level of 30 (base offense 18, +2

           for prepubescent minor material, +2 for distribution to others, +2 for use of a computer,

           +4 for material involving exploitation of a toddler, and +5 for more than 600 images).

Mr. Langlois ask the Court to take into consideration these other, arguably more serious cases

when imposing his sentence so as to avoid imposing unwarranted disparate sentences of similar

situated defendants.

                                IV.    MISCELLANEOUS REQUESTS

           Mr. Langlois asks the Court to recommend to the Bureau of Prisons (BOP) that he be

allowed to serve his sentence at a confinement facility as close to Rhode Island as possible so he

may maintain contact with his family while incarcerated. He also asks the Court to recommend

that he be allowed to participate in RDAP given his admitted daily marijuana use.3

                                            IV. ATTACHMENTS

      A. Statements of Support; and

      B. Photos.



                                                     V.
3
    PSR, ¶.56.

                                                    7
Case 1:18-cr-00173-WES-LDA Document 16 Filed 05/13/19 Page 8 of 8 PageID #: 92



                                         W. CONCLUSION

       Based upon the foregoing, Mr. Langlois respectfully asks the Court to impose a sentence

of no more than 42 months, which he contends is “sufficient, but not greater than necessary” to

achieve the objectives of 18 U.S.C. § 3553 (a).

       Respectfully submitted this 13th day of May 2019.

                                                      Respectfully submitted
                                                      Defendant,
                                                      Stephen Langlois
                                                      By his Counsel


                                                      /s/ John L. Calcagni III, Esq.
                                                      John L. Calcagni III (Bar No.: 6809)
                                                      Law Office of John L. Calcagni III, Inc.
                                                      One Custom House Street, Third Floor
                                                      Providence, RI 02903
                                                      Phone: (401) 351.5100
                                                      Fax: (401) 351.5101
                                                      Email: jc@calcagnilaw.com




                                            CERTIFICATION

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as nonregistered participants on May 13, 2019.

                                                      /s/ John L. Calcagni III, Esq.
                                                      John L. Calcagni III (Bar No.: 6809)
                                                      Law Office of John L. Calcagni III, Inc.
                                                      One Custom House Street, Third Floor
                                                      Providence, RI 02903
                                                      Phone: (401) 351.5100
                                                      Fax: (401) 351.5101
                                                      Email: jc@calcagnilaw.com




                                                  8
